Citation Nr: 0831657	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of left elbow sprain with epicondylitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2007 by the VA Tiger Team Special Processing Unit at the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which then transferred jurisdiction 
over the case to the RO in Indianapolis, Indiana.

In his October 2007 substantive appeal (VA Form 9), the 
veteran requested a video-conference hearing before a 
Veterans Law Judge.  In August 2008, the veteran withdrew his 
request for such hearing.  As no further communication from 
the veteran with regard to a hearing has been received, the 
Board considers his request for a hearing to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Residuals of left elbow sprain with epicondylitis are 
manifested by extension to 25 degrees, flexion to 30 degrees, 
and supination and pronation to 75 degrees; and range of 
motion not additionally limited by pain, weakness, or lack of 
coordination following repetitive use. 

2.  Residuals of left elbow sprain with epicondylitis are not 
manifested by fracture, flail joint, or malunion or nonunion 
of the radius or ulna.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of left elbow sprain with 
epicondylitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §  4.71a, Diagnostic Codes 5099-5024 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that, in Pelegrini v. Principi, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon the contents 
of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 120-21 (2004) 
(Pelegrini).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated from the regulation by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to no longer state 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim (the 
fourth element of notice as required under Pelegrini), 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in August 2006, 
prior to the initial unfavorable rating decision issued in 
January 2007.  

The Board observes that the August 2006 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only a May 2008 notice advised him to 
submit evidence of how his disability affects his work and 
daily life, and apprised him of relevant diagnostic codes in 
accordance with the holding of Vazquez-Flores.

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in July 
2008, the veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the May 2008 
letter.  Therefore, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records, 
private treatment records, and the report of a November 2006 
VA examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected residuals of left elbow 
sprain with epicondylitis.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected left elbow disability.

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

The veteran's left elbow disability is currently rated 10 
percent disabling under 38 C.F.R. §4.71a, Diagnostic Codes 
5099-5024.  The veteran contends that his symptoms are more 
severe than contemplated by this rating, and so argues that a 
higher rating should be assigned.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Rating evaluations for shoulder and arm disabilities are 
dependent on whether the arm involved is the major or minor 
joint, i.e., whether it is related to the dominant or 
nondominant hand.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  In this case, the Board 
observes that the November 2006 VA examination report states 
that the veteran's left hand is his dominant hand.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved. When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Diagnostic Code 5024 provides that tenosynovitis is to be 
rated based on limitation of motion of the affected part, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.  

Diagnostic Code 5205 provides that ankylosis of the major 
elbow is to be rated as follows: for favorable ankylosis of 
the elbow at an angle between 90 degrees and 70 degrees, 40 
percent; for intermediate ankylosis of the elbow, at an angle 
of more than 90 degrees, or between 70 degrees and 50 
degrees, 50 percent; for unfavorable ankylosis of the elbow, 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation, 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 110 degrees is assigned a noncompensable (0 
percent) rating for both the major side and the minor side.  
Flexion of the forearm limited to 100 degrees is rated 10 
percent disabling for the major side.  Flexion of the forearm 
limited to 90 degrees is rated 20 percent for the major side.  
Flexion of the forearm limited to 70 degrees is rated 30 
percent disabling for the major side.  Flexion of the forearm 
limited to 55 degrees is rated 40 percent disabling for the 
major side.  Flexion of the forearm limited to 45 degrees is 
rated 50 percent disabling for the major side.  Id.

Diagnostic Code 5207 provides that extension of the forearm 
limited to 45 degrees is rated 10 percent for the major side.  
Extension of the forearm limited to 60 degrees is rated 10 
percent for the major side.  Extension of the forearm limited 
to 75 degrees is rated as 20 percent for the major side.  
Extension of the forearm limited to 90 degrees is rated 30 
percent for the major side.  Extension of the forearm limited 
to 100 degrees is rated 40 percent for the major side.  
Extension of the forearm limited to 110 degrees is rated 50 
percent for the major side.  Id.

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent for the major side.  Id.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  For the major elbow, joint fracture, with marked 
cubitus varus or cubitus valgus deformity or with ununited 
fracture of head of radius, is rated 20 percent disabling.  
Flail joint is rated 60 percent disabling.  Id.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side.  Id.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  For the major side, malunion of the ulna with 
bad alignment is rated 10 percent disabling.  Nonunion of the 
ulna in the lower half is rated 20 percent disabling.  
Nonunion of the ulna in the upper half, with false movement, 
without loss of bone substance or deformity is rated 30 
percent disabling.  Nonunion of the ulna in the upper half, 
with false movement, with loss of bone substance (1 inch 
(2.5cms) or more) and marked deformity is rated 40 percent 
disabling.  Id.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  For the major side, malunion of the radius 
with bad alignment is rated 10 percent disabling.  Nonunion 
of the radius in the upper half is rated 20 percent 
disabling.  Nonunion of the radius in the lower half, with 
false movement, without loss of bone substance or deformity 
is rated 30 percent disabling.  Nonunion of the radius in the 
lower half, with false movement, with loss of bone substance 
(1 inch (2.5cms) or more) and marked deformity is rated 40 
percent disabling.  Id.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  For the major side, 
supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling.  Limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation, is rated 20 percent disabling.  
Limitation of pronation with motion lost beyond the middle of 
arc is rated 30 percent disabling.  Loss of supination or 
pronation due to bone fusion, with the hand fixed near the 
middle of the arc or moderate pronation, is rated 20 percent 
disabling.  Loss of supination or pronation due to bone 
fusion, with the hand fixed in full pronation, is rated 30 
percent disabling.  Loss of supination or pronation due to 
bone fusion, with the hand fixed in supination or 
hyperpronation, is rated 40 percent disabling.  Id.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  Normal wrist 
range of motion is from 80 degrees flexion to 70 degrees 
extension, with normal ulnar deviation to 45 degrees and 
normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.  

The veteran was afforded a VA examination in November 2006.  
He presented with subjective complaints of pain every day 
with flare-ups approximately once per month when he tried to 
do any increased activity with his left arm.  The veteran 
indicated that his job opportunities had been limited due to 
his left elbow disability.  He reported that he did not have 
any swelling, but endorsed pain, weakness, and stiffness.  
The veteran denied experiencing dislocation or subluxation.

Objectively, the examiner found range of motion of extension 
to 25 degrees, flexion to 30 degrees, and supination and 
pronation to 75 degrees.  The examiner stated that the range 
of motion was not additionally limited by pain, weakness, or 
lack of endurance following repetitive use.  There was pain 
on palpation over the olecranon process and over the lateral 
epicondyle.  The examiner found no redness, swelling, or 
inflammation.  Sensation was intact, but grip strength was 
decreased at 4/5.  The examiner diagnosed left elbow pain, 
which he believed contained a component of tennis elbow.  

The examiner speculated that the veteran could have 
arthritis; however, the Board observes that an X-ray at the 
time showed 3 mm linear calcification adjacent to the medial 
epicondyle, but no acute fracture or dislocation or evidence 
of joint effusion.  Arthritis was not specifically noted by 
the interpreting radiologist. 

The Board observes that there are multiple private treatment 
records associated with the claims file from the start of the 
appeal period through September 2007.  However, the Board 
notes that none of these records are relevant to the 
veteran's left elbow disability; thus, they will not be 
discussed further.

The veteran's residuals of left elbow sprain with 
epicondylitis are currently assigned a rating evaluation of 
10 percent under Diagnostic Codes 5099-5024 in consideration 
of limitation of motion due to tenosynovitis.  Based on the 
above evidence, the Board finds that a rating in excess of 10 
percent for the veteran's service-connected left elbow 
disability is not warranted.  

Initially, the Board observes that, without X-ray evidence of 
the involvement of two or more major joints or two or more 
minor joint groups, a rating in excess of 10 percent under 
the currently assigned diagnostic codes is not applicable.

With regard to the veteran's limitation of motion of the left 
elbow, the Board observes that a separate rating for 
limitation of motion may not be assigned in conjunction with 
the current rating evaluation under Diagnostic Codes 5099-
5024.  For a rating in excess of 10 percent to be assigned 
under the diagnostic codes relevant to limitation of motion, 
the evidence must reflect flexion limited to 90 degrees or 
less, extension limited to 75 degrees or more, loss of 
supination or pronation due to bone fusion or pronation lost 
beyond the last quarter of the arc, which it does not.  

The Board has considered the effect of pain, weakness, 
fatigability, and lack of coordination on the veteran's 
symptomology.  See DeLuca.  However, in this regard, the 
Board observes that the November 2006 VA examiner 
specifically stated that the veteran experienced no further 
limitation of motion or functionality due to those factors.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In this case, however, the Board 
notes that the evidence does not reflect that the veteran 
suffers from ankylosis of the left elbow, flail joint, or 
malunion or nonunion of the radius or ulna of the left arm.  
Thus, a separate or higher rating under Diagnostic Codes by 
5205, 5209, 5210, 5211, or 5212, is not for consideration.  
Therefore, the evidence does not support a rating in excess 
of 10 percent for the veteran's service-connected residuals 
of left elbow sprain with epicondylitis under any potentially 
applicable diagnostic codes.  

The Board has contemplated whether staged ratings are 
appropriate.  However, as the Board finds that a change in 
severity of the veteran's left elbow disability has not been 
established for any time during the appeal, staged ratings 
are not applicable to the claim.

The Board has considered the veteran's own statements 
regarding the claimed severity of his service-connected 
residuals of left elbow sprain with epicondylitis.  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of the severity of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 10 percent for his service-connected left elbow 
disability.  Therefore, his claim must be denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected residuals of left elbow 
sprain with epicondylitis presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected disability does not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 10 percent for service-connected 
residuals of left elbow sprain with epicondylitis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


